Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 15, 2021 has been entered.
 
Claims 1 and 8-14 are pending.
Claims 2-7 and 15-20 are cancelled.
Claim 1 is currently amended.
Claims 1 and 8-14 as filed on July 15, 2021 are under consideration.

Withdrawn Objections / Rejections
In view of the amendment of the specification, all previous objections to the specification are withdrawn.
In view of the amendment of the claims, all previous claim rejections under 35 USC 112(a) are withdrawn.
Applicant’s arguments have been fully considered.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 11, 2021 was considered.

Specification
The amendment filed July 15, 2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows:  the deletion of the trademark Percorium® as the enhancer.
Applicant is required to cancel the new matter in the reply to this Office Action.

Response to Arguments:  Specification
Applicant’s deletion of Percorium® in response to the objection to the use of the trademark introduces new matter because it impermissibly changes / broadens the scope of the as-filed disclosure.  Applicant is required to restore the information and may consider amending paragraph [0047] to include relevant information incorporated by reference from US 2016/0235851 (of record).  For example, introducing a new sentence after the sentence ending “… which are incorporated in its entirety by reference.” summarizing the content of US 2016/0235851 at a very high level such as at the level of claim 1 thereof.  

Claim Objections
Claim 1 is objected to because of the following informalities: 
Claim 1a:  “an anhydrous ethanol” should presumably recite “anhydrous ethanol” or simply “ethanol”.  
Claim 1i:  “one or more of an antioxidant” should presumably recite “one or more antioxidants”.
Claim 1j:  the period after vitamin b12 should be replaced with a semi-colon.  Each claim begins with a capital letter and ends with a period. Periods may not be used elsewhere in the claims except for abbreviations. See Fressola v. Manbeck, 36 USPQ2d 1211 (D.D.C. 1995).  See MPEP 608.01(m).
Appropriate correction is required.

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 9 and 12 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claims 9 and 12 recite a vitamin, however, claim 1 as currently amended and from which claims 9 and 12 independently depend recites panthenol, pyroxidine HCl and vitamin b12 (vitamins as set forth in paragraph [0029] of the as-filed specification).  The embodiment of claims 9 and 12 drawn to a vitamin fails to include all of the limitations of claim 1.
	Claim 9 and 12 recite a silicone, however, claim 1 as currently amended and from which claims 9 and 12 independently depend recites phenyltrimethicone which is a silicone.  The embodiment of claims 9 and 12 drawn to a silicone fails to include all of the limitations of claim 1.
	Claim 12 recites a humectant, however, claim 1 as currently amended and from which claim 12 depends recites a humectant and also recites glycerol and panthenol which are art-recognized humectants.  The embodiment of claim 12 drawn to a humectant fails to further limit claim 1.
	Claim 12 recites an antioxidant, however, claim 1 as currently amended and from which claim 12 depends recites one or more antioxidants selected from a circumscribed group and also recites vitamin b12 and pyridoxine HCl which are art-recognized antioxidants.  The embodiment of claim 12 drawn to an antioxidant fails to further limit claim 1 and fails to include all of the limitations of claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 8-14 are rejected under 35 U.S.C. 103 as being unpatentable over Aprigliano Fernandes et al. (WO 2015/024078, published February 26, 2015, of record) as evidenced by Brautigam et al. (US 2004/0234491, published November 25, 2004, of record) in view of Molenda et al. (US 2009/0041710, published February 12, 2009); Krueger (US 2014/0246041, published September 4, 2014); and Siddiqui et al. (US 2004/0110650, published June 10, 2004).
Aprigliano Fernandes teach a first cosmetic composition, preferably anhydrous, comprising one or more amino silicones and one or more cationic surfactants and a second composition, advantageously aqueous (title; abstract; Example 1; claims), as required by instant claims 9 and 12.  Anhydrous is understood to mean less than 15 wt% water (page 3, lines 9-16), as required by instant claim 13.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05 I.
The amino silicone may comprise a phenyl (page 3, lines 17-19; page 5, line 6; claim 3).
The one or more cationic surfactants may be chosen from inter alia quaternary ammonium salts, for example, alkyltrimethylammonium chlorides such as cetyltrimethylammonium (cetrimonium) chloride (page 13, line 1 through page 14, line 3; page 18, line 28 through page 19, line 4; Example 1).  The first composition comprises the cationic surfactant(s) from 0.05 to 15 wt% (page 19, lines 5-8).  
The first composition may further comprise one or more non-silicone fatty substances chosen from inter alia fatty alcohols; solid fatty alcohols include, for example, myristyl alcohol, cetyl alcohol, stearyl alcohol and their mixture, cetylstearyl (cetearyl) alcohol (page 19, lines 9-10 and 21-26; page 20, lines 9-13; page 20, line 26 through page 21, line 1; page 25, lines 2-10; Example 1).   The first composition may comprise the additional non-silicone fatty substance(s) from 0.5 to 25 wt% (page 25, lines 11-14).  
The first composition may further comprise one or more organic solvents chosen from inter alia C2-C4 monoalcohols such as ethanol and C2-C8 polyols such as glycerol (glycerin, humectant) (page 26, lines 12-18; Example 1), as required by instant claim 12.  The first composition may comprise the organic solvent(s) from 20 to 95 wt% (page 26, lines 19-22).  Example 1 comprises 59% ethanol, 1% glycerin and 14.8 wt% propylene glycol.  Propylene glycol is an organic solvent (page 26, lines 16-18) that is also an art-recognized penetration enhancer as evidenced by paragraph [0043] of Brautigam, as required by instant claim 14.
The first composition is present in the form of a translucent or even a transparent (optically clear) composition (page 26, lines 23-24), as required by instant claim 8.
opaque) texture (page 2, lines 8-14 and 24-27; page 28, lines 15-17), as required by instant claims 10 and 11.  The second composition comprise water at a concentration of at least 15 wt% (page 26, line 25 through page 27, line 6).  The weight ratio of the first to second composition may vary from 0.2 to 5 (page 28, lines 11-14).  
	Aprigliano Fernandes, as a whole, concerns application in the field of hair conditioning (abstract).  Often, to obtain good results on several properties, consumers need to use more than one conditioner (page 1, line 26 through page 2, line 2).
	Aprigliano Fernandes fails to specifically teach or exemplify an embodiment of the first anhydrous composition comprising amounts of the one or more cationic surfactants / cetrimonium chloride, the one or more non-silicone fatty substances / myristyl alcohol and the one or more organic solvents / ethanol falling entirely within the instantly claimed ranges.  However, the broader ranges disclosed by Aprigliano Fernandes overlap the instantly claimed ranges.  Therefore, the instantly claimed compositions and properties thereof are prima facie obvious over the broader disclosure of Aprigliano Fernandes. 
	Aprigliano Fernandes does not teach panthenol, pyridoxine HCl, phenyltrimethicone, one or more antioxidants inclusive of herbal extracts and vitamin B12 as required by claim 1.
	These deficiencies are made up for in the teachings of Molenda, Krueger and Siddiqui.
	Molenda teach a conditioning composition for hair comprising at least one polyphenol (antioxidant) from a natural plant (herbal) extract inclusive of oat, chamomile, Camellia sinensis (tea) and at least one arylated silicone inclusive of phenyl trimethicone; the composition protects hair from environmental influences and results in hair with natural shine, volume and body, humectants) inclusive of panthenol (vitamin) or/and polyols such as glycerol (paragraphs [0068]-[0069]; Example 7).  
	Krueger teaches hair-conditioning agents comprising care substances inclusive of vitamins inclusive of members of the vitamin B group inclusive of vitamin B5 (panthenol) and vitamin B6 (pyridoxine) (title; abstract; paragraphs [0017]-[0023], [0053]-[0065]; claims).  Vitamin B12 is also preferred (paragraph [0065]).  
	Siddiqui teach hair care formulations that enhance visual and/or tactile qualities of hair comprising a pyridoxine hydrochloride (vitamin B6) (title; abstract; paragraph [0032]; claims).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first composition of Aprigliano Fernandes to further comprise at least one polyphenol (antioxidant) from a natural plant (herbal) extract inclusive of oat and at least one arylated silicone inclusive of phenyl trimethicone as taught by Molenda in order to reap the expected benefits of protecting the hair from environmental influences, natural shine, volume and body, elasticity and ease of management.  Additionally and/or alternatively, “[i]t is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  See MPEP 2144.06.  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first composition of Aprigliano Fernandes or/and the 

Response to Arguments:  Claim Rejections - 35 USC § 103
Applicant's arguments have been considered but are substantially moot in light of the new grounds of rejection necessitated by amendment.
	Applicant’s statement that Aprigliano “Fernandez, at best, teaches a composition comprising 1.85% cetrimonium chloride” is not found persuasive because Applicant’s conclusion appears to be based on the amount of cetrimonium chloride in Example 1 of Aprigliano Fernandez at pages 29-30.  While the rejection references Example 1, the rejection relies on the broader teachings of Aprigliano Fernandez which embrace the presence of cationic surfactants inclusive of cetrimonium chloride in amounts ranging from 0.05 to 15 wt%.  Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  See MPEP 2123.
opaque) texture as instantly claimed.
	Applicant’s contention that the anhydrous composition of Fernandez comprises “an entirely different silicone” is not found persuasive because the open transition phrase comprising invites the presence of additional, unrecited ingredients as well as additional, unrecited substituents.  See MPEP 2111.03.  As is clear from Applicant’s Remark, one skilled in the art would understand the genus of silicones as embracing all modifications thereof inclusive of phenyl substituents as newly claimed and amino substituents as disclosed by Fernandez.  Nonetheless, Molenda as newly applied expressly disclose phenyl trimethicone.
	Applicant’s contention that the features of dependent claims 8 and 10-11 are not taught by Fernandez is not found persuasive because the features of dependent claims 8 and 10-11 are expressly taught by Fernandez as set forth in the rejections of rejection and as set forth in the modified grounds of rejection over Fernandez as applied infra as necessitated by Applicant’s amendments.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Paufique (FR 2,876,905, as evidenced by the abstract) teaches a green tea powder extract comprising phenolic and polyphenol compounds useful for the hair protection and has high antioxidant action.
Krueger et al. (WO 2009/074465, as evidenced by the abstract) teach hair conditioning products comprising vitamins inclusive of B vitamins.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA PROSSER whose telephone number is (571)272-5164.  The examiner can normally be reached on M - Th, 10 am - 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BLANCHARD can be reached on (571)272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALISSA PROSSER/
Examiner, Art Unit 1619

/ILEANA POPA/Primary Examiner, Art Unit 1633